DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 02/21/2020.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 15/492842 under 35 U.S.C. 120 which claims benefit of prior-filed application 62/325760 under 35 U.S.C. 119(e) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 03/24/2021 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "Embodiments are generally directed to providing a requestor with an asset that has been guaranteed by a guarantor, and to negotiating an asset guarantee with various guarantors. In one scenario, a computer system receives an asset request to guarantee a particular asset, accesses a database to retrieve attributes associated with the requestor . Correction is required.  See MPEP § 608.01(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 3, 4, 11, 17, 18, and 20 use the phrase “particular visual layout” which lacks proper antecedent basis in the Specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 4, 11, 17, 18, and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 9 recites the structural claim limit “particular visual layout”.  It is unclear from the  layout (as opposed to content), the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, claims 1, 3, 4, 11, 17, 18, and 20 and any claims which depend therefrom are indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing requestor with a product, a service, a financial asset (e.g. a loan) or some other item (Specification [0004] [0036]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system and independent claims 11 and 17 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “retrieve information describing a set of attributes associated with the requestor, the set of 
identify a group of one or more third parties that are associated with the requestor; and access information relating to a set of attributes associated with the group of one or more third parties, the set of attributes providing information for deriving a third party cost function associated with the asset for the group of one or more third parties;
access the requestor cost function and the third party cost function to generate a new, optimized cost function for the asset for the requestor with a guarantee from a subgroup of third parties selected from the group of one or more third parties according to optimized asset guaranteeing terms;
generate a customized user interface having a particular visual layout that visually displays the following user interface elements:
an original terms element displaying the one or more asset guaranteeing terms upon which the asset will potentially be provisioned to the requestor;
an optimized terms element displaying the optimized asset guaranteeing terms upon which the asset will potentially be provisioned to the requestor; and
a listing of the subgroup of third parties who are providing the guarantee for the optimized asset guaranteeing terms;
wherein the particular visual layout causes the customized user interface to simultaneously display: (i) the original terms element, (ii) the optimized terms 

Claim 11 comprises inter alia the functions or steps of “generating a user interface customized for a specific guarantor who is selected from among a plurality of guarantors, wherein the user interface has a particular visual layout that visually displays the following user interface elements:
an optimized terms element displaying optimized asset guaranteeing terms upon which an asset will potentially be provisioned to a requestor;
a reward element displaying terms of a reward that will potentially be provided to the specific guarantor should the specific guarantor agree to the optimized asset guaranteeing terms; and
a request element identifying the specific guarantor as a potential guarantor for guaranteeing the optimized asset guaranteeing terms to the requestor who is also identified in the request element;
wherein the particular visual layout causes simultaneously display: (i) the optimized terms element, (ii) the reward element, and (iii) the request element;
receiving input from the specific guarantor accepting or denying a guarantee request specifying the optimized asset guaranteeing terms;
upon receiving an indication that the specific guarantor denied the guarantee request, updating status information associated with the specific guarantor in an associated guarantor database;

recalculating the optimized asset guarantor terms”.

Claim 17 comprises inter alia the functions or steps of “receiving data, from a requestor, including an asset request to guarantee a particular asset, the asset request including identification information for the requestor;
retrieve information describing a set of attributes associated with the requestor, the set of attributes providing information for deriving a requestor cost function associated with the asset for the requestor, the requestor cost function defining one or more terms or conditions upon which the asset will potentially be provisioned to the requestor;
identifying a group of one or more third parties that are associated with the requestor;
accessing information relating to a set of attributes associated with the group of one or more third parties, the set of attributes providing information for deriving a third party cost function associated with the asset for the group of one or more third parties;
accessing the requestor cost function and the third party cost function to generate a new, optimized cost function for the asset for the requestor with a guarantee from a subgroup of third parties selected from the group of one or more third parties;

an original terms element displaying the one or more asset guaranteeing terms upon which the asset will potentially be provisioned to the requestor;
an optimized terms element displaying the optimized asset guaranteeing terms upon which the asset will potentially be provisioned to the requestor; and
a listing of the subgroup of third parties who are providing the guarantee for the optimized asset guaranteeing terms;
wherein the particular visual layout causes the simultaneously display: (i) the original terms element, (ii) the optimized terms element, and (iii) at least one third party included within the subgroup of third parties; and
providing the requestor with the asset according to the optimized asset guaranteeing
terms”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Providing a product, a service, a financial asset (e.g. a loan) or some other item is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, transmitting data (through permission-based network), and displaying certain data through a user interface are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a 
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above 
As for dependent claims 2-10, 12-16, and 18-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving, storing, transmitting data (through permission-based network), and displaying certain data through a user interface which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of providing requestor with a product, a service, a financial asset (e.g. a loan) or some other item are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bramlage; William et al. (US Patent No. US 7970699 B1) – teaches method of interfacing a customer computer or device to an additional computer or 
Gardiner; Philip et al. (PGPub No. US 20140067650 A1) – teaches systems and methods for lending based on automatic retrieval from third-party databases of data for loan qualification scoring factors in the nature of: financial management, leadership, social networking, advocacy, and accountability, and providing investors a borrower credit profile and/or loan qualification score derived at least in part from the scoring factors. A method of dynamic loan pricing, including the steps of: periodically updating an existing borrower's credit profile, and changing the terms of an existing borrower's loan, or making a new loan offering, based on an updating. A method of lending based on automated use of the following loan qualification scoring factors: financial management, leadership, social networking, advocacy, and accountability. Methods and systems for creating fractional units of a loan and offering the units to lenders to create a loan that is the aggregate of multiple subloans ( loan subunits) from different lenders.
Ranft; Joseph Thomas et al. (PGPub No. US 20160232546 A1) – teaches received through a communication network from providers of financial products or from an aggregator or both, current information about transactions that occur in accounts of consumers of financial products that are maintained with providers of the financial products. The received current transaction information is stored in a database of information about the respective consumers. Machine learning is applied to the stored transaction information and other information about the consumers in the database to generate model profiles of transactions in accounts of corresponding categories of consumers for corresponding financial products. As current information about transactions is received, transactions that have occurred in the accounts of the consumers of the financial products are analyzed using the model profiles for the applicable categories of customers and financial products. Each of the consumers for whom transactions occurred that did not conform to the corresponding model profile is alerted through a communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/27/2021